                Case 2:16-cv-01010-JCC Document 92 Filed 12/04/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9          CLIFFORD HEARNE,                                   CASE NO. C16-1010-JCC
10                                  Plaintiff,
                                                               MINUTE ORDER
11                   v.

12          HUB BELLEVUE PROPERTIES, LLC ,
13                                  Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court sua sponte. The deadline for dispositive motions has

18 since passed in this matter with a trial date to be determined. (See Dkt. Nos. 41, 84.) However,

19 the United States Courthouse in Seattle remains closed in light of the novel coronavirus

20 pandemic, with a substantial trial backlog once it reopens. See W.D. Wash. Gen. Orders Nos. 02-

21 20, 11-20, 13-20. Given these circumstances, the Court will not currently set the trial. Instead,

22 within twenty-one (21) days of the reopening of the Seattle Courthouse, the parties are
                             1
23 ORDERED to meet-and-confer and to provide the Court with a Joint Status Report. The report

24 should provide the Court with three proposed alternative trial dates, the number of days the

25

26
            1
                This meet-and-confer must be a face-to-face meeting or a telephonic conference.


     MINUTE ORDER, C16-1010-JCC
     PAGE - 1
              Case 2:16-cv-01010-JCC Document 92 Filed 12/04/20 Page 2 of 2




 1 parties currently anticipate are needed for trial, and any potentially conflicting trial dates for

 2 counsel, i.e., counsel’s other scheduled trials. If the parties are unable to agree on any part of the

 3 Report, they may answer in separate paragraphs; no separate reports are to be filed.

 4

 5          DATED this 4th day of December 2020.

 6                                                           William M. McCool
                                                             Clerk of Court
 7
                                                             s/Paula McNabb
 8
                                                             Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C16-1010-JCC
     PAGE - 2
